Citation Nr: 1617405	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as sleep apnea and pulmonary nodules.

(The issue of whether the appellant's countable family income is excessive for purposes of entitlement to Department of Veterans Affairs pension is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The appellant served on active duty from August 1966 to May 1969, to include service in the Republic of Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania, which denied service connection for a respiratory disability, to include sleep apnea and pulmonary nodules.  

The Board notes that the issue of whether the appellant's countable family income is excessive for purposes of entitlement to VA pension is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, ¶ 14(c)(10) (providing that because they are based on completely different law and facts, separate decisions shall be issued in corpus and income cases in order to produce more understandable decision documents).


FINDINGS OF FACT

A respiratory disability, to include sleep apnea and pulmonary nodules, did not manifest in service or for many years thereafter and is not otherwise related thereto.


CONCLUSION OF LAW

A respiratory disability, to include sleep apnea and pulmonary nodules, was not incurred in active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In September 2011 and December 2011 letters issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA provided additional section 5103(a) notification letters to the appellant in April 2013.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2015).  As discussed below, VA undertook the necessary efforts to obtain all records records identified by the appellant and duly notified him of its inability to obtain some of them.  

Although the appellant has not been afforded a VA medical examination in connection with the claim, given the evidence of record, the Board finds that one is not necessary.  As set forth in more detail below, the evidence does not establish any event, injury, or disease during service regarding the appellant's respiratory disability.  Although the appellant has recently contended that he has had sleep apnea since service, as set forth below, the Board does not find his statements credible with respect to his in-service symptoms.  Moreover, the record contains no probative evidence indicating that the appellant's current respiratory disability is causally related to his active service or any incident therein.  Under these circumstances, an examination is not necessary with respect to the appellant's claim of service connection for a respiratory disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records are negative for any complaints or findings of a respiratory disability, to include sleep apnea or nodules on the lungs.  In fact, at the appellant's May 1969 military separation medical examination, his lungs and chest were examined and determined to be normal at that time.  A chest X-ray was also negative.  Moreover, in connection with that examination, the appellant completed a report of medical history in which he denied having or ever having had asthma, shortness of breath, a chronic cough, pain or pressure in his chest, and frequent trouble sleeping.  

In August 2011, more than 42 years after his separation from service, the appellant submitted an original application for VA compensation benefits, seeking service connection for a respiratory disability, to include sleep apnea and breathing problems.  In his application, the appellant indicated that his respiratory disabilities had begun in 2008.  

In support of his claim, the RO obtained private clinical records dated from April 2010 to December 2011 showing treatment for obstructive sleep apnea and bilateral pulmonary nodules.  VA clinical records obtained in support of the claim show that the appellant sought to transfer his care to VA in September 2011.  Subsequent clinical records show continued notations of sleep apnea for which the appellant used a CPAP machine.  

In a May 2014 statement, the appellant's representative indicated that the appellant contended that his sleep apnea had existed since service and that his pulmonary nodules could be related to his exposure to Agent Orange in Vietnam.  


Applicable Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection for certain enumerated chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.   38 C.F.R. § 3.307(a) (2015).  Neither sleep apnea nor pulmonary nodules are amongst the chronic conditions enumerated in the applicable regulation.  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015). 

The enumerated diseases which are deemed to be associated with herbicide exposure, however, do not include sleep apnea or pulmonary nodules.  Id.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Analysis

The appellant seeks service connection for a respiratory disability, to include sleep apnea and pulmonary nodules.  He has contended that he has had sleep apnea since service and that his lung nodules may be related to his exposure to Agent Orange in Vietnam.  

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disorder, to include sleep apnea and pulmonary nodules. 

As set forth in detail above, the contemporaneous evidence of record does not support the appellant's contentions of an in-service respiratory disorder, to include sleep apnea.  His service treatment records are entirely silent for any indication that he had a respiratory disorder or symptoms in service.  In fact, the appellant's lungs and chest were normal at the time of his separation examination, and a chest X-ray was negative.  Moreover, the appellant denied having a medical history of asthma, shortness of breath, a chronic cough, pain or pressure in his chest, and frequent trouble sleeping.  

The Board does acknowledge the Veteran's assertion that his sleep apnea has existed since service.  He is certainly competent to report his experience and symptoms both in service and following service.  While laypersons are generally not competent to offer evidence that requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469   (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005). 

 The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has experienced sleep apnea since his separation from service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and upon examination, his lungs and chest were documented as being within normal limits at the time of his separation from service.   The appellant also denied having any medical history of pertinent symptoms, including frequent trouble sleep.  As such, there is actually affirmative evidence showing that he did not have a respiratory disorder at the time of his separation from service.

In addition, the Veteran has provided inconsistent statements regarding the onset of the claimed disorder.  In this regard, he indicated in his August 2011 claim that his respiratory disorder began in 2008.  However, in May 2014, he asserted that sleep apnea had been present since service.

For the foregoing reasons, the Board finds that the history regarding the onset of the Veteran's respiratory disorder in service to be not credible.  Accordingly, the Board finds that a respiratory disorder did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that a respiratory disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  

As noted above, the record shows that there were no complaints, treatment, or diagnosis of the claimed disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57   (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease); Waters v. Shinseki, 601 F. 3d 1274, 1278   (Fed. Cir. 2010).  Therefore, the Board finds that these disorders have not been shown to be causally or etiologically to an event, disease, or injury in service.

The Board does acknowledge the appellant's contention that his pulmonary nodules may be related to herbicide exposure in service.  He is presumed to have been exposed to herbicides, including Agent Orange, because he served in the Republic of Vietnam during the Vietnam era.  However, the evidence does not establish a nexus between the current pulmonary nodules and his herbicide exposure.  In this regard, the Board has considered the appellant's recent assertions to the effect that two physicians have advised him that exposure to Agent Orange could cause small lung nodules.  The RO did request that he submit evidence supporting his contentions, to include identifying records from the physicians who had advised him that his lung nodules could be related to Agent Orange.  He submitted authorizations to obtain medical records from a VA clinic and from a private clinic.  The RO obtained records from the VA clinic, but they were negative for any indication that the appellant's respiratory disability is causally related to service or any incident therein, to include exposure to herbicides.  The private clinic failed to respond to multiple requests from the RO for records.  The appellant was notified of the RO's inability to obtain these records, but he has submitted nothing further in support of his claim, such as a medical opinion or medical literature indicating that his current respiratory disorder may be related to herbicide exposure. See e.g. Waters v. Shinseki, 601 F. 3d 1274, 1278   (Fed. Cir. 2010).

Moreover, the Board finds that the appellant's general assertions are outweighed by the findings of VA's Secretary which were based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  

In summary, the Board finds that the evidence shows that a respiratory disability, to include sleep apnea and lung nodules, did not manifest in service or for many years thereafter.  The record also does not contain any probative evidence showing that the appellant's current respiratory disorder, to include sleep apnea or lung nodules, are causally related to his active service or any incident therein, to include presumed exposure to herbicides.  For these reasons, the preponderance of the evidence is against the claim of service connection for a respiratory disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a respiratory disorder, to include sleep apnea and pulmonary nodules, is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


